 Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 1 of 42


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 18-CR-80166-DMM

   UNITED STATES OF AMERICA
             Plaintiff,
   V.

   NICHOLAS WUKOSON,
             Defendant.
   - - - - - - - - - - - - - - -I
                   DEFENDANT'S RULE 16(1)(c) DISCLOSURE

          COMES NOW, the Defendant, NICHOLAS WUKOSON, who herewith discloses, the
   Report of Expert Witness Richard Connor, which includes a written summary of the testimony
   the Defendant intends to use under Rules 702, 703 or 705 of the Federal Rules of Evidence as
   evidence to be presented at the Suppression Hearing, if any and or at Trial. This Summary
   Report describes the witness' opinions and reasons for those opinions.

          Additionally, the witness' qualifications are set forth in Mr. Connor's CV, filed ofrecord
   today as well.

          Mr. Connor in addition to these opinions set forth in his report will also testify:

              1. He does not see any evidence of CP files on the New Computer before August 20,
                    2017.
              2. He does see evidence of CP folders before then, but not CP files.
              3. The undercover logs do not identify the computer they connect to, so the logs
                    could show connections to 1, 2 or more different computers.

Dated: March 13, 2019

                                                  Respectfully submitted,

                                                  Michael B.,.C·o.hen~ Esq./         /
                                                    (f Y) 1Ui q/L. · i l::>, c ·-6) f'-l
                                                  Michael B. Cohen, Esq.
                                                  Attorney for Defendant Nicholas Wukoson
                                                  Florida Bar No: 210196
                                                  6400 North Andrews Ave., Ste 505
                                                  Fort Lauderdale, Florida 33309
                                                  Ph (954) 928-0059
                                                  Email: Mcohenlaw@aol.com
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 2 of 42




                 Exhibit A
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 3 of 42




                                       ESI CONSUL TING
                                       DIGIT AL FORENSIC SERVICES

                                        Richard D. Com1or, Jr., Esq.
                                             AccessData Certified Examiner
                                              Certified Computer Examiner
                                         Certified Forensic Computer Examiner
                                          Digital Forensic Certified Practitioner
                                               EnCase Certified Examiner
                                        IACIS Certified Mobile Device Examiner




                                                March 13, 2019

   Michael B. Cohen, Esq.
   Michael B. Cohen, P.A.
   6400 N. Andrews Ave. Ste 505
   Ft. Lauderdale, FL 33309

          Re:     United States v. Wukoson, Case No. 18-cr-80166-DMM (S.D. Fla.)

   This is my Report in this matter.

   1.     Items Examined
          a.     Various pleadings and discovery provided by government, including undercover
                 download logs.
          b.     Forensic images of two computer hard drives examined at West palm Beach FBI
                 Office January 22, 2019 and March 6, 2019
          c.     Logical extraction of Samsung Galaxy S6, IMSI 311480184605228.
          d.     Logical extraction of iPad, serial number DLXV51VlJ294.
          e.     Advanced logical extraction of iPhone 6S, serial number FK2VJCHMHFLR.

   2.     Examination and Analysis Performed
          a.   Examined and analyzed data to determine the context of the files alleged to contain
               cp.




                                965 S ORLANDO AVE, WINTER PARK, FL 32789
                                    407-740-7163 ♦ 407-740-5805 (FAX)
                        WWW .ESIC0NSULTINGFL.C0M ♦ RICHARD@ESIC0NSULTINGFL.C0M
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 4 of 42



   Michael B. Cohen, Esq.
   Re: US v. Wukoson
   March 13, 2019                                                                               Page 2 of5

   3.      Results of Examination and Analysis

           a.       The Old Computer

   Windows 8. l was originally installed on the old computer April 19, 2015. There is one user account,
   "Nick". The computer was last used February 1, 2017. The peer to peer program uTorrent was
   installed. The government discovery states that wiping software was installed, but I did not see any
   wiping software. There was gaming software installed and gaming websites visited, such as Forge
   of Empires and Zombie Sniper

   There are artifacts indicating that thousands of cp files had been on the computer at various times,
   but were deleted. Most of these artifacts are in the recycle bin. It appears that the cp files had been
   deleted to the recycle bin, and left there, the recycle bin does not appear to have been emptied. There
   are recycle bin items dating back to December 2015.

   A torrent may contain only one file, or it can contain hundreds or thousands of files. For example,
   one of the torrents identified in the undercover download logs contains 611 files, another contains
   6,441 files, and another contains 775 files. Thus one download session may include hundreds or
   thousands of files.

           b.       The New Computer

   Windows 10 was installed April 1, 2017. There was one user account, "User". The peer to peer
   program uTorrent had been installed but was deleted when the computer was seized. The
   government discovery states that wiping software was installed, but I did not see any wiping
   software. There was gaming software installed and gaming websites visited, such as March of
   Empires and Candy Crush Soda Saga

   There are artifacts indicating that thousands of cp files had been on the computer at various times,
   but were deleted. Most of these artifacts are in the recycle bin. It appears that the cp files had been
   deleted to the recycle bin, and left there, the recycle bin does not appear to have been emptied. There
   are recycle bin items dating back to' June 2017.

            c.      The Samsung Galaxy S6

   The Samsung Galaxy S6 contains more than 29,000 text messages going back to September 2015.
   There are 1,000 text messages with Karyn Wukoson going back to July 17, 2017. There is no cp on
   the phone.
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 5 of 42



   Michael B. Cohen, Esq.
   Re: US v. Wukoson
   March 13, 20.19                                                                            Page 3 of5

           d.       The iPad

   I did not locate any relevant data on the iPad.

           e.       The iPhone

   I did not locate any relevant data on the iPhone.

           f.       The Undercover Download Logs

   I examined the undercover torrent download logs provided by the government. They show 96
   download sessions between June 27, 2017 and November 26, 2017. I do not recall another case
   where there were more than a few (1, 2 or 3) download sessions. In most cases, the agent tries to do
   a download, and then gets a search warrant whether or not the download was successful. In this case,
   the first of the 96 download sessions was successful, the log shows that a cp video, "bd-company full
   (Series 1 of beautiful pretty TANYA). wmv", was completely downloaded. I do not know why there
   were 95 additional download sessions. I did not find any evidence that this file was on the computer.

   The 96 download sessions occuned on these dates (some dates had multiple download sessions, only
   the first time is listed for each date):

           -2017-06-27      20:21:16-4
           - 2017-07-15     16:51:47 -4
           - 2017-07-22     00:54:29 -4
           - 2017-07-26     00: 18:05 -4
           - 2017-08-05     17:24:38 -4
           - 2017-08-06     17:40:04 -4
           - 2017-08-14     09:55:42 -4
           - 2017-08-15     09:10:40 -4
           - 2017-08-16     12:00:45 -4
           - 2017-08-18     09:56:35 -4
           - 2017-08-20     16:45:04 -4
           - 2017-08-23     14:28:13 -4
           - 2017-09-03     23:19:45 -4
           - 2017-09-04     01:00:18 -4
           - 2017-09-25     11 :05:50 -4
           - 2017-10-19     00:39:34 -4
           -2017-10-23      11:25:13 -4
           - 2017-11-05     10:09:24 -5
           - 2017-11-13     13:57:13 -5
           - 2017-11-14     11:33:13 -5
           - 2017-11-16     00:16:34 -5
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 6 of 42



   Michael B. Cohen, Esq.
   Re: US v. Wukoson
   March 13, 2019                                                                               Page 4 of5

            201 11-24 23:11:03-5
           -2017-11-26 10:18:32-5

      the typical torrent case, it is my experience that the agent searches for a known cp torrent, finds
   an ip address within his jurisdiction, and then attempts a single source download from the target at
   that ip address. This is the method I usually see in the cases I have handled. It is my understanding
   that the undercover software can search for only one torrent at a time. I also understand that law
   enforcement has a database of thousands of torrents that it claims contain cp. It seems highly unlikely
   that the agent in this case searched for specific cp torrents from amongst the thousands available, and
   got 96 hits from the same ip address.

   It may be possible that the undercover software can be set up to monitor an ip address and attempt
   a download whenever the ip address is online and sharing torrents. If this occurred in this case, there
   should be some record of how and when the ip address was first identified as having cp, and I have
   not seen any record of that in this case.

   The Affidavit in Support of Search Warrant states in ,i 19 that "On September 25, 2017, law
   enforcement successfolly completed the download of several video files depicting child
   pornography .... " Those files were identified in ii 20 as:

           (Pthc) 10yo Irisa Anal .mpg

           (Pthc) Lily l0Yo Takes It Fully- 8m39S.avi

           Russian Lolita 13 yo- SaMix (PTHC)(R@y gold).mpg

   There were six download sessions on September 25, 2017. I reviewed the logs for all six sessions.
   The logs show that:

           (Pthc) 10yo Irisa - Anal .mpg was partially downloaded, not successfully
           downloaded. 31225728 of 182220672 bytes were downloaded, which means only
           17.14% of the video was downloaded.

           (Pthc) Lily 10Yo Takes It Fully 8m39S.avi was successfully downloaded.

           Russian Lolita 13 yo- SaMix (PTHC)(R@y gold).mpg was partially downloaded, not
           successfully downloaded. 53895422 of 711968772 bytes were downloaded, which
           means only 7.57% of the video was downloaded.

   I did not see any evidence indicating that any of these three files had been on the new computer.
   These files were on the old computer, but the old computer had been turned off: and not turned on,
   since February 1, 2017.
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 7 of 42



   Michael B. Cohen, Esq.
   Re: US v. Wukoson
   March 13, 2019                                                                              Page 5 of5



   Paragraphs 27 through 32 of the Affidavit is titled "CHILD PORNOGRAPHY COLLECTOR
   CHARACTERISTICS" states the following:

           b. child pornography collectors often seek out other collectors to share information. There
   is no such evidence in this case.

            c. child pornography collectors maintain lists of other collectors. There is no such evidence
   in this case.

           d. child pronography collectors rarely if ever dispose of their child pornography, they hoard
   it. There is no such evidence in this case. In fact, the evidence shows the opposite, all child
   pornography on the two computers was deleted.

   There is no evidence in this case that child pornography was being collected. In fact, it appears much
   if not most of the child pornography files were deleted the same day they were downloaded.




   The old computer was not turned on or used after February 1, 2017. All downloaded cp files had
   been deleted.

   The new computer was used since April 1, 2017. All downloaded cp files had been deleted. I did not
   see any indication that the three files named in the Affidavit for Search Warrant and allegedly
   downloaded September 25, 2017, had ever been on the new computer. The three files were on the
   old computer.




                                  Sincerely,




                                  Richard D. Com1or, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 8 of 42




                 Exhibit B
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 9 of 42




               Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    ESI Consulting, Inc.
   965 S Orlando A venue
   Winter Park, FL 32789-4848
   (407) 740-7163
   Richard@ESIConsultingFL.com
   www.ESIConsultingFL.com

    FORENSIC EXPERIENCE

   ESI CONSULTING, INC.                                                   November 2006 - Present
         11    President and owner
         11    Trained in Computer Forensics by New Technologies, Inc. (NTI), a division of
               Armor Forensics. Instructors were Joseph W. Enders and Kim Schaffer.
         11    Professional Development Certificate from Oregon State University in Computer
               Forensics
         ■     AccessData Certified Examiner (ACE) (2009)
         •     Ce1iified Computer Examiner (CCE) (2008)
         11    Certified Forensic Computer Examiner (CFCE) (2011)
         •     Digital Forensic Certified Practitioner (DFCP) (2009)
         •     En Case Certified Examiner (EnCE) (2011)
         ■     IACIS Ce1iified Mobile Device Examiner (ICMDE) (2019)
         ■     Member, Consortium of Digital Forensic Specialists (CDFS)
         111   Member, Digital Forensic Certification Board (DFCB)
         111   Associate Member, International Association of Computer Investigative
               Specialists (IACIS)
         11    Member, International Society of Forensic Computer Examiners (ISFCE)
         •     Experienced in many types of forensic examinations, including:
               1111    Forensic Imaging, including Chain of Custody and authentication
                       documentation
               11      Locating and recovering ESI (Electronically Stored Information) that may
                       appear to be inaccessible through computer forensic processes, including
                       documents, emails, instant messages, chat records, internet usage, web
                       sites visited, applications nm, images, cookies, etc.
               11      Analyzing and reporting on user activities such as e-mail, files accessed,
                       Internet sites viewed, pictures viewed, IM chats, remote access, and much
                       more.
               ■       Creating and analyzing time lines of user activity
               11      Analyzing ESI for evidence of authenticity, modification or alteration
               11      Accessing password protected files, programs and drives
               ■       Analyzing data found in special (and typically inaccessible) areas of a
                       disk, including swap files, unallocated space, file slack and alternate data
                       streams
               1111    Analyzing whether data was wrongfully copied onto external media,
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 10 of 42




                Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP                ICMDE

                       uploaded to internet storage or emailed
                       Recovering and analyzing chats and IMs, including AIM, Facebook,
                       Google, Gigatribe, MSN, MySpace, Skype, Twitter, Yahoo
                ■      Examining and analyzing        file sharing data, including Ares, eMule,
                       Frostwire, Gigatribe, Goggle Hello, Limewire, Shareaza, Torrents
                1111   Analyzing data for use of wiping software
                1111   Examining and analyzing data for evidence of marital infidelity
                •      Keyword searching and analysis
                1111   Malware analyses
                       Secure file deletion
                111    Cell phone, pda, cell tower,        and gps forensic analysis
                1111   Examining and analyzing DVRs

                Experienced in many types of e-Discovery matters, including:
                       Drafting litigation hold letters, preservation letters, discovery requests
                ■      Identifying potential data sources
                111    Preservation and collection
                ■      Meet and confer and case management conferences
                1111   Drafting and performing keyword searches
                       TAR and predictive coding methodologies
                •      Data authentication, review and production
                1111   Chain of custody

          111     Experienced in many types of cases, including:
                111     Civil cases
                1111    Criminal cases
                ■       Family/Marital/Domestic cases
                1111    Business cases
                11      Internal investigations
                ■       Child pornography
                        Child predator/solicitation
                11      Corporate theft
                        E-Discovery
                ■       Former employees
                1111    Forgery
                        Construction cases
                11      Geolocation/Cell Tower Analysis
                        Fraud, including financial fraud, tax fraud, insurance fraud
                        Drug cases
                •       Homicide/manslaughter
                111     Medical malpractice
                11      Personal injury

                                                  2
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 11 of 42




               Richard D. Connor, Jr., Esq. ACE CCE CFCE          EnCEICMDE

               •      Sexual harassment/battery

          11   Experienced with many different forensic software programs, including
               11     Axiom
               11     Cellebrite UFED Touch Ultimate
                            Examiner
                      E3
               11     EnCase
               11     F-Response Consultant
               •      F-Response Tactical
                      Forensic Explorer
                      FTK
               •      Internet Evidence Finder
               11     Internet Examiner
               II     IXTK
               •      Lantern
                      MacQuisition
               11     Mount Image Pro
               11     N etAnalysis
                      P2 Commander
               11     Paladin
               •      Passware Kit Forensic
                      PeerLab
                      Proof Finder
                      Recon
               II
               II
               11     Virtual Forensic Computing
               II

               •      X-Ways Forensic

          •    Expert witness testimony
               •      State court
               •      Federal court
                      Arbitration proceedings
                      Testified in more than 100 cases




                                               3
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 12 of 42



                Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    LEGAL EXPERIENCE

    RICHARD D. CONNOR, JR., P.A.                                                    October 1997 - 2006
          •      General civil litigation and appeals representing plaintiffs and defendants.
          •      Jury and non-jury trials in state and federal courts.
          •      Cases include securities, banking, fraud, professional liability (attorneys, accountants,
                 brokers, etc.), real property, director and officer liability, and other areas.

    ADAMS & SPEARS, P.A.                                                        May 1986-October 1997
          11     Complex commercial litigation representing plaintiffs and defendants.
          ■      Jury and non-jury trials in state and federal courts.
          •      Class actions.
          ii     Cases include securities, banking, fraud, professional liability (attorneys, accountants,
                 brokers, etc.), real property, director and officer liability, and other areas.

    GENERAL LEGAL BACKGROUND
          ii     Extensive appellate experience in state and federal courts.
          •      Admitted to practice
                 ■       Florida Supreme Court.
                 •      United States District Court, Middle District of Florida.
                 ii     United States Circuit Court of Appeals for the Sixth and Eleventh Circuits.
                 •       United States Supreme Court.
          •      Legal Aid Society New Attorney Award of Excellence 1991.
          •      Florida Bar Journal/News Editorial Board 1989-95.

    EDUCATION

    STETSON UNIVERSITY COLLEGE OF LAW, St. Petersburg, FL.
          11     J.D., May 1986, cum laude.
          ■      Notes Editor, Stetson Law Review.
          11     Elizabeth M. Leeman Award.
          ■      Research and Writing Teaching Assistant.

    PRINCETON UNIVERSITY, Princeton, NJ.
          11     A.B. June 1982, History.




                                                     4
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 13 of 42



                 Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    ORGANIZATIONS

    BOY SCOUTS OF AMERICA
          11     Cub Scout Pack 78 Committee Chair, 2002 - 2006
          11     Boy Scout Troop 202 Committee Chair, 2005 2009
          ■      Order of the Anow, Brotherhood

    PRINCETON CLUB OF CENTRAL FLORIDA
          11     President, Secretaiy, and Treasurer, 1992 - 2014

    PRINCETON UNIVERSITY ALUMNI COUNCIL
          1111   Regional Association Member Elected At Large, 2006-08
          1111   Committee on Regional Associations, 2006-08




                                                  5
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 14 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

                               EXPERT WITNESS TESTIMONY

    TRIAL TESTIMONY

    Benz Research and Development Corp. v. Ebrahimpour, Case No.2011-CA-004732-NC (Fla. 12th
    Cir.) (Sarasota)
            II      2017
            11      Commercial litigation/IP theft. Testified at trial about deleted files.

    Fitzgerald v. Fitzgerald, Case No. 2016-DR-000353 (Fla. 9th Cir.) (Orange)
            ■       2017
            ■       Dissolution. Testified at trial about examination and analysis of computers and iPad.

    Fluid Energy Group Ltd. v. Heartland Energy Group, Ltd., Case No. 20282/RD (ICC)
           II     2015
           ■      Business arbitration. Testified at arbitration about metadata.

    Harper v. City of Tavares, (Arbitration)
           II      2014
           11      Employment. Testified at Arbitration about iOS devices, wiping, backups, cloud
                   storage.

    Hiscox Dedicated Corporate Member, Ltd. v. Matrix Group Limited, Inc., Case No.
    8:09-CV-2465-T-33AEP (M.D. Fla.) (TPA)
          II     2011
          11     Commercial litigation. Testified at deposition and tdal about party's computer
                 activity on day in question.

    Lambert v. Itransit, Inc., Case No. 2012-CA-008677-O (Fla. 9th Cir.) (Orange)
          II       2014
          11       Commercial litigation. Testified at trial about examination of computer that had been
                   wiped.

    Moneycorp, Inc. v. Orb, Inc., Case No. 01 1400 002 556 (AAA)
          ■      2015
          11     Business litigation. Testified at Arbitration about examination of sql databases.




                                                      6
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 15 of 42



                   Richard     Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    Nina Plastic Bags, Inc. v. Wikoff Color Corp. Of S.C., Case No. 2009-CA-009947-O (Fla. 9th Cir.)
    (Orange)
           II      2011
                   Commercial litigation. Testified at deposition and trial about examination of ink
                   dispensing computer and when and why ink was not dispensed properly.

    [Juvenile Court Case], (Fla. 9th Cir.) (Orange) (Juvenile)
           II     2013
                  Testified at trial about accessing and altering data on a Nintendo Wii.

    State of Florida v. Baldino, Case Ko. 56-20ll-CF-001300-A (Fla. 19th Cir.) (St. Lucie)
            ■       2014
            •       Enticement of a minor, child pornography. Testified at trial about examination and
                    analysis of seized media, including yahoo chats.

    State of Florida v. Bracero-Reyes, Case No. 2017-CF-002100-A (Fla. 10th Cir.) (Polk)
            ■       2018
            ■       Child Pornography. Testified at trial about results of examination and analysis of cell
                   phone and about file metadata.

    State of Florida v. Cerrato, Case No. 17-CF-001433-A-OS (Fla. 9th Cir.) (Osceola)
                    2018
            11      Sexual battery of a minor. Testified at trial about examination of computers and
                   phone, thumbnails and cached images.

    State of Florida v. Paulk, Case No. 2011   000819 A (Fla. 5th Cir.) (Citrus)
            II      2013
            11     Enticement of a minor. Testified at trial that computer examination showed
                    defendant was not predisposed toward minors. Jury returned not guilty verdict
                    (defendant did testify).

    State of Florida v. Shriner, Case No. 2012-CF-7824 (Fla. 9th Cir.) (Orange)
            II     2013
            ■       Enticement of a minor. Testified at trial about certain files and that defendant did not
                    visit sites frequented by teens.

    State of Florida v. Taylor, Case No. 2014-CF-003600 (Fla. 9th Cir.) (Osceola)
            ■      2017
            •       Child pornography. Testified at trial regarding torrents and results of examination
                    and analysis.



                                                       7
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 16 of 42




                   Richard D. Connor, Jr., Esq. ACE CCE                    EnCEICMDE

    State of Florida v. Zimmerman, Case No. 2012-CF001083-A (Fla. 18th Cir.) (Seminole)
                   2013
            11      Homicide. Testified at trial during proffer about text messages and pictures recovered
                    from Trayvon Martin's cell phone.




    State of Texas v. Oakman, Case No. 2016-1134-Cl (Tex. 19th Dist.) (McLennan)
            II     2019
            ■      Sexual assault. Testified at trial regarding examination of cell phones and text
                   messages.

    United States v. Bates, Case No. 12-14054-cr-KMM/FJL (S.D. Fla.) (FTP)
           II      2015
           11      Child pornography. Testified at trial regarding computer settings and activity.

    United States v. Deal, Case No. 3:08-cr-368(S3)-J-32JRK (M.D. Fla.) (JCK)
           II      2010
           •       Enticement of a minor. Testified at trial regarding file metadata.
           11      Repmied at Deal v. United States,_ Supp. 2d _ (M.D. Fla. 2015)

    United States v. Eckler, Case No. 6:2010cr00215 (M.D. Fla.) (ORL)
           ■       2011
           •       Enticement of a minor. Testified at trial regarding computer activity.

    United States v. Glenn, Case No. 15-20632-CR-RNS(s) (S.D. Fla.) (MIA)
           II      20]7
           11      Child Pornography. Testified at trial regarding examination of files and data.

    United States v. Irizarry, Case No. 6:2014-cr-00046-PGB-TBS (M.D. Fla.) (ORL)
                   2015
           ■       Drugs. Testified at trial regarding data extracted from mobile phone.



                                                      8
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 17 of 42




                  Richard     Connor, Jr., Esq.      CCE CFCE            EnCEICMDE

    United States v. Johnson, Case No. 6:18-cr-00113-CEM-DCI (M.D. Fla.)
           Ill     2018
           •       Drugs. Testified at trial regarding data extracted from mobile phone.

    United States v. Neiheisel, Case No. 3: 17-cr-89-J-39JBT (M.D. Fla.) (JAX)
           Ill     20}8
           1111    Child pornography. Testified at trial regarding examination of computer, torrents,
                   Windows updates, and artifacts relating to user activity.

    United States v. Parker, Case No. 2:09-CR-55-FTM-99SPC (M.D. Fla.) (FTM)
           Ill     2009
           1111    Child pornography. Testified at trial regarding circumstances surrounding cp files,
                   user activity, and moving files between media. Jury acquitted defendant.

    United States v. Peters, Case No. 6:09-cr-82-Orl-28DAB (M.D. Fla.) (ORL)
           II      2009
           •       Child pornography. Testified at trial regarding timing of and circumstances
                   surrounding cp files and user activity.

    United States v. Pickett, Case No. 13-2576-CMM (S.D. Fla.) (FTL)
                   2013
           11      Child pornography. Testified at trial regarding eMule, ccleaner, timing of and
                   circumstances surrounding cp files and user activity.

    United States v. Rivenbark, Case No. 6:2016-CR-00170 (M.D. Fla.) (ORL)
           1111    2017
           11      Child pornography. Testified at trial regarding results of examination and analysis.




                                                     9
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 18 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE CFCE               EnCEICMDE

    United States v. Salman, Case No. 6:17-cr-18-Orl-40KRS (M.D. Fla.) (ORL)
           ■       2018
           11      Terrorism. Testified at Pulse trial regarding results of examination and analysis of
                   Omar Mateen's and Noor Salman's cell phones, cell tower locationss, and Facebook
                   data.




    United States v. Spence, Case No. 6:l 7-cr-62-Orl-41DCI (M.D. Fla.) (ORL)
           ■       2017
           11      Child pornography. Testified at trial regarding results of examination and analysis of
                   WhatsApp on a Windows phone.

    United States v. St. Gourdin, Case No. 6:13-CR-104-RBD-TBS (M.D. Fla.) (ORL)
           1111    2013
           11      Child pornography. Testified at trial about characteristics, metadata, and
                   circumstances concerning alleged cp files.

    United States v. Stahlman, Case No. 6: 17-cr-45-Orl-4 lDCI (M.D. Fla.) (ORL)
           II      2017
                   Enticement of a minor. Testified at trial hearing regarding examination and analysis
                   of activity on cell phone.

    United States v. White, Case No. 6:13-cr-304-Orl-28GJK (M.D. Fla.) (ORL)
           ■       2014
           ■       Threat of Violence against public officials. Testified at trial about TOR network and
                   material related to threats found on internet.




                                                     10
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 19 of 42




                  Richard     Connor, Jr., Esq. ACE CCE            DFCP EnCE ICMDE



          Research and Development Corp. v. Ebrahimpour, Case No.201 l-CA-004732-NC (Fla. 12th
    Cir.) (Sarasota)
            Ill     2016
            ■       Commercial litigation/IP theft. Testified at hearing about recovery of deleted emails
                    and spoliation.

    Berman v. Berman, Case No. 2008-DR-007764-O (Fla. 9th Cir.) (Orange)
         Ill     2009
         ■       Family Law. Testified at Hearing regarding spouse's computer searches about how
                 to pass drug tests.

    Deutsche Bank v. Mannino, Case No. 2008-CA-005806-O (Fla. 9th Cir.) (Orange)
           ■     2014
           ■     Mortgage Foreclosure. Testified at hearing about metadata and native file fom1ats.

       Vengoechea v. Sedredinova, Case No. 2014-DR-1776 (Fla. 9th Cir.) (Orange)
          II    2017
                Family Law. Testified at hearing about deleted data.

    Hedayati v. Hedayati, Case No. 2013-DR-017480 (Fla. 9th Cir.) (Orange)
          ■       2014
          ■       Family Law. Testified at hearing about internet activity including deleted internet
                  history.

            Dedicated Corporate Member, Ltd. v. Matrix Group Limited, Inc., Case No.
    8:09-CV-2465-T-33AEP (M.D. Fla.) (TPA)
          ■      2011
                 Commercial litigation. Testified at hearing about examination of party's computer
                 activity on day in question.

    In re: William W. Cole, Jr., Case No. 6:15-bk-06458-CCJ (M.D. Fla. Bankr.)
            Ill    2016
            ■      Bankruptcy. Testified at hearing about recovery of deleted files.

    Jasper Contractors, Inc. v. Heritage Construction & Roofing, Inc., Case No.16-2016-CA-1497 (Fla.
    9th Cir.) (Osceola)
             ■      2019
             ■      Business litigation. Testified at hearing about examination of cell phones, including
                    whether they were reset or wiped.


                                                     11
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 20 of 42




                  Richard D. Connor, Jr., Esq.        CCE CFCE DFCP EnCE ICMDE

    Lynum v Killion, Case No. 2016-DR-000136 (Fla. 5th Cir.) (Sumter)
          11      2018
          11      Family law. Testified at hearing about whether email had been sent.

    National Staffing Solutions, Inc. v. Elder, Case No. 2012CA-001216 (Fla. 10th Cir.) (Polk)
           •        2012
           •       Commercial litigation. Testified at hearing about data taken by fonner employees.

    Sharifv. Pulmonary Care of Central Florida, P.A., Case No. 2014-CA-11795 (Fla. 9th Cir.) (Orange)
           ■      2016
                  Business litigation. Testified at hearing about efforts to obtain ESI from opposing
                  party.

    Sirnonmed Imaging Florida LLC v. Drew Medical, Inc., Case No. 2014-CA-5486-O (Fla. 9th Cir.
    (Orange)
                 2016
           •     Business litigation. Testified at hearing about Raid an-ays and data spoliation.

    State of Florida v. Agin, Case No. 05-2016-CF-030529-AXXX-XX (Fla. 18th Cir.) (Brevard)
            ■       2017
                    Child pornography. Testified at suppression hearing about p2p software.

    State of Florida v. Bilus, Case No. 01-2010-CF-003931-A (Fla. 8th Cir.) (Alachua)
            ■       2012
            11      Child pornography. Enticement of a minor. Testified at hearing about government
                    examination of computer and basis for search warrant.

    State of Florida v. Bowman, Case No. 2011-CF-1472 (Fla. 7th Cir.) (Putnam)
           II      2016
           11      Child pornography. Testified at suppression hearing about ways government
                   examination of computer could have been more targeted or limited.

    State of Florida v. Cochrane, Case No. 201 l-CF-001352-A-02 (Fla. 5th Cir.) (Lake)
            ■       2012
            11      Enticement of a minor. Testified at hearing about need for native, electronic data
                    during discovery.

    State of Florida v. Collins, Case No. 2006 CF 001156 (Fla. 7th Cir.) (Flagler)
            II     2008
                   Enticement of a minor. Testified by affidavit and at hearing regarding internet chats.



                                                     12
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 21 of 42



                  Richard D. Connor, Jr., Esq.        CCECFCE             EnCEICMDE

    State of Florida v. Kelly, Case No. 2006     001158 (Fla. 7th Cir.) (Flagler)
                    2008
            ■       Enticement of a minor. Testified at hearing regarding internet chats.

    State of Florida v. Le, Case No. 2006 CF 001136 (Fla. 7th Cir.) (Flagler)
            ■      2008
                   Enticement of a minor. Testified at hearing regarding internet chats.

    State of Florida v. Lucius, Case No. 2015-CF-10571-A-OR (Fla. 9th Cir.) (Orange)
            ■      2018
            ■      Child pornography/sex with a minor. Testified at deposition about examination of
                    mobile phone, apps and settings.

    State of Florida v. Luna, Case No. 53-2012-CF-4889-0l (Fla. 10th Cir.) (Polk)
                    2013
            11      Enticement of a minor. Testified at hearing regarding need for full access to
                    electronic evidence.

    State of Florida v. Martinez, Case No. 2006-CF-00038-A-P (Fla. 16th Cir.) (Monroe)
            II     2017
                    Child pornography violation of probation. Testified at hearing about examination of
                    PlayStation 4 and AT&T security system.

    State of Florida v. Mora, Case No. 13-2010-CF-014555-0001-XX (Fla. 11th Cir.) (Miami-Dade)
            II      2015
            11      Child pornography. Testified at hearing regarding forensic artifacts of Google Hello.

    State of Florida v. O'Hare, Case No. 2015-CF-2233 (Fla. 5th Cir.) (Lake)
            ■      2017
            11      Child pornography. Testified at suppression hearing regarding Fing data.

    State of Florida v. Paulk, Case No. 2011 CF 000819 A (Fla. 5th Cir.) (Citrus)
            ■       2013
            11      Enticement of a minor. Testified at hearing about the Internet Archive (Wayback
                   Machine), web sites terms of service and violations thereof, and authorized v.
                   unauthorized access to computer systems and networks.

    State of Florida v. Rex, Case No. 2011-CF-012818-A-O (Fla. 9th Cir.) (Orange)
            •       20012
                   Child pornography. Testified at sentencing hearing about cp files, where they came
                   from, when, whether they were viewed, etc.


                                                     13
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 22 of 42




                   Richard D. Connor, Jr., Esq.        CCE CFCE DFCP EnCE

    State of Florida v. Reyes, Case No. 2006 CF 001138 (Fla. 7th Cir.) (Flagler)
                   2008
                    Enticement of a minor. Testified by affidavit and at hearing regarding internet chats.

    State of Florida v. Schulte, Case No. 08-00564-CFA (Fla. 18th Cir.) (Seminole)
                    2009
            •       Sexting. Testified at hearing about differences between email and sms text messages.
                    Case was dismissed.

    State of Florida v. Smith, Case No. 49-2014-CF-004158 (Fla. 9th Cir.) (Osceola)
            Ill    2016
            •       Child pornography. Testified at suppression hearing regarding p2p software, p2p
                    networks, ip addresses and unsecured wifi networks.

    State of Florida v. Spikes, Case No. 2006 CF 001157 (Fla. 7th Cir.) (Flagler)
            •      2008
            •      Enticement of a minor. Testified at hearing regarding internet chats.

    State of Florida v. Ward, Case No. 09-CF-13977-O (Fla. 9th Cir.) (Orange)
            •      2009
                    Homicide. Testified at hearing about examination of computer and emails.




    State of Florida v. Wert, Case No. 2011     001379 NC (Fla. 12th Cir.) (Sarasota)
                    2012
                    Lewd or lascivious on a minor. Testified at suppression hearing about data retrieved
                    from mobile devices.

    State of Florida v. Youngman, Case No. CF-17-1268-XX (Fla. 10th Cir.) (Polk))
                   2019
                    Child Pornography. Testified at hearing about torrents and torrent software.


                                                      14
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 23 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE CFCE               EnCEICMDE

    Trial Practices, Inc. v. Antaramian, Case No. 06-05366 (Fla. 13th Cir.) (Hillsborough)
            ll      2011
            11      Commercial litigation. Testified by affidavit and at hearing regarding data produced
                    and not produced during discovery.

    United States v. Adams, Case No. 6:16-cr-l l-Orl-40Gll{ (M.D. Fla.) (ORL)
                   2016
           11      Child pornography. Testified at suppression hearing about TOR network and
                   deployed by federal agents to obtain information from defendant's computer.

    United States v. Baker, Case No. 8:14-CR-209-T-27MAP (M.D. Fla.) (TPA)
           Ill     2014
           ■       Child predator. Testified at pretrial hearing about my qualifications in response to
                   Motion in Limine to exclude my testimony at trial. The Comi denied the motion.

    United States v. Barnes, Case No. 3: 15-cr-l 12-J-39PDB (M.D. Fla.) (JAX)
           Ill     2017
           •       Child pornography. Testified at suppression hearing about TOR network and NIT
                   deployed by federal agents to obtain information from defendant's computer.

    United States v. Clark, Case No. 11-60060-CR-UU (S.D. Fla.) (MIA)
           II      2011
           11      Child pornography. Testified at sentencing hearing regarding circumstances
                   surrounding cp files and user activity.

    United States v. Debets, Case No. 6:06-cr-00107-JA-DAB-1 (M.D. Fla.) (ORL)
           II      2007
           ■       Child Pornography. Testified at hearing regarding cached images from web sites.

    United States v. Dunn, Case No. 6:14-cr-00158-ACC-KRS (M.D. Fla.) (ORL)
           II      2015
           •       Child pornography. Testified at sentencing hearing regarding defendant having
                   deleted cp files

    United States v. Garcia, Case No. l:13-cr-20764-MGC (S.D. Fla.) (MIA)
                   2014
                   Child pornography. Testified at sentencing hearing regarding defendant's peer-to-
                   peer and cp activity




                                                     15
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 24 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE            DFCP EnCE ICMDE

    United States v. Hall, Case No. 6:2013-cr-00267-JA-DAB (M.D. Fla.) (ORL)
           II      2014
           11      Child pornography. Testified at sentencing hearing that defendant used cp search
                   terms on two days only

    United States v. Hill, Case No. 2: 10-cr-127-FtM-29DNF (M.D. Fla.) (FTM)
           II      201 J
           11      Child pornography. Testified at suppression hearing about what could, could not, or
                   did and did not cause computer to wake up. Motion to suppress was granted by the
                   Magistrate and upheld by the Judge.
           11      Reported at United States v. Hill, 795 F.Supp.2d 1304 (M.D. Fla. 2011).

    United States v. Hohman, Case No. 3:12-cr-178-J-0MCR             Fla.) (JAX)
           II      2013
           11      Child pornography. Testified at sentencing hearing about pictures and videos on hard
                   drive, and how cp bulletin boards typically operate.

    United States v. Jones, Case No. 6:12-cr-00206-ACC-GJK (M.D. Fla.) (ORL)
           II      2013
           11      Child pornography. Testified at sentencing hearing about results of forensic
                   examination of hard drives.

    United States v. Monetti, Case No. 16-CR-20177-LENARD (S.D. Fla.) (MIA)
    United States v. Monetti, Case No. 16-16410(11 th Cir. 2017)
           Ill     2016
           11      Child pornography. Testified at sentencing hearing about p2p networks, Ares, and
                   file sharing.

    United States v. O'Brien, Case No. 6:13-cr-00194-RBD-GJK (M.D. Fla.) (ORL)
           II      2014
           ■       Child pornography. Testified at hearing on Motion to Dismiss and Motion to
                   Suppress about p2p networks, eMule, file sharing, and CPS.

    United States v. Palmer, Case No. 8:2010cr00130 (M.D. Fla.) (TPA)
           Ill     2010
           11      Child pornography. Testified at sentencing hearing regarding circumstances
                   surrounding cp files and user activity.

    United States v. Palmer, Case No. 2:15-cr-l-FtM-38DNF (M.D. Fla.) (FTM)
                   2015
           11      Child pornography. Testified at suppression hearing about torrents and how they
                   work.

                                                    16
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 25 of 42




                  Richard     Connor, Jr., Esq.                         EnCE

    United States v. Ruggiero, Case No. 6:2013-cr-00032 (M.D. Fla.) (ORL)
           II      2013
           11      Child pornography/exploitation. Testified at sentencing hearing regarding
                   examination and analysis of activity on computer.

    United States v. Sedlak, Case No. 6: 15-cr-252-Orl-37GJK (M.D. Fla.) (ORL)
           II      2016
           11      Child pornography. Testified at suppression hearing regarding methods of processing
                   and examining computer data.

    United States v. Smith, Case No. 0: 13-cr-60083-JIC (S.D. Fla.) (FTL)
           II      2013
                   Child pornography. Testified at sentencing hearing regarding examination and
                   analysis of activity on computer.

    United States v. Stahlman, Case No. 6: l 7-cr-45-Orl-4     (M.D. Fla.) (ORL)
                   2017
                   Enticement of a minor. Testified at pre-trial hearing regarding examination and
                   analysis of activity on cell phone.

    United States v. Vicente, Case No. 6:14-mj-1251-GJK-l (M.D. Fla.) (ORL)
           II      2015
                   Child pornography. Testified at sentencing hearing regarding torrents, search terms
                   used, and files opened.

    University Medical Clinics, Inc. v. Quality Health Plans, Inc., Case No. 33 195 Y 00335 09 (AAA)
           II      2011
           11      Commercial litigation. Testified at deposition and hearing about searching for,
                   retrieving, and production of responsive data.




                                                    17
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 26 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    DEPOSITION TESTIMONY

    Balearia Caribbean LTD., Corp. v. Calvo, Case No. 16-23300-CIV-WILLIAMS (S.D. Fla.)
           ■      2018
           11     Former employee. Testified at deposition about examination of former employee's
                  computer.

    Benz Research and Development Corp. v. Ebrahimpour, Case No. 201 l-CA-004732-NC (Fla. 12th
    Cir.) (Sarasota)
            ■       2014,2017
            11      Commercial litigation/IP theft. Testified at deposition about examination of
                    computers and external drives as to whether fonner employee misappropriated
                    corporate data.

    Brevard Land Materials, Inc. v. Boruch-David, LLC, Case No. 05-2013-CA-025901 (Fla. 18th Cir.)
    (Brevard)
           II    2014
           ■     Business litigation. Testified at deposition about need to examine original data.

    Brown v. GEICO Indemnity Co., et al, Case No. 13-006390 (Fla. 13th Cir.) (Hillsborough)
          ■      2018
          •      Other. Testified at deposition about metadata and whether file was modified.

    Christine Taylor, as Administrator of the Estate of Underwood v Adventist Health System/Sunbelt,
    Inc. d/b/aFloridaHospital Heartland Medical Center Lake Placid, Case No. GC 2013-665 (Fla. 10th
    Cir.) (Highlands)
            ■      2015
            ■      Medical malpractice. Testified at deposition about results of forensic examination of
                   computer as to whether faxes were received.

    Claxon v. Bob Monnig Industries, Inc., Case No. 1516-CV-0 1765 (KS Cir. Ct.) (Jackson)
           Ill    2015
           •      Personal Injury. Testified at deposition about examination of cell phone data and
                  texting while driving.

    Cole v. Hundley, Case No. 2006-CA-007012-O (Fla. 9th Cir.) (Orange)
            Ill   2009
            11    Medical Malpractice. Testified at deposition regarding whether document had been
                  altered.




                                                     18
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 27 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE            DFCPEnCE

    Digital Assurance Certification, LLC v. Pendolino, Case No. 6:17-cv-72-Orl-3         (M.D. Fla.)
    (ORL)
            ll    2019
                  Former employee. Testified in deposition about results of examination and analysis.

    Dohertyv. Butz, Case No. 48-2014-CA-12768-O (Fla. 9th Cir.) (Orange)
                 2016
          11     Former employee. Testified by affidavit about results of examination concerning data
                 transfened to usb devices.

    Durfee v. Northey, Case No. 3120 09 CA0l 196 1 (Fla. 19th Cir.) (Indian River)
           II      2010
           •       Personal Injury. Testified at deposition about dates pictures taken and whether they
                   were altered.

    Estate of Robert Heath v. Patients First Northampton, Inc., Case No.2011-CA-OO 1762 (Fla. 2d Cir.)
    (Leon)
            II     20]4
            11     Personal Injury. Testified at deposition about examination and analysis of computer
                   and Android phones.

    Fitzgerald v. Fitzgerald, Case No. 2016-DR-000353 (Fla. 9th Cir.) (Orange)
            II      2017
            11      Dissolution. Testified at deposition about examination and analysis of computers and
                    iPad.

           Dedicated Corporate Member, Ltd. v. Matrix Group Limited, Inc., Case No.
    8:09-CV-2465-T-33AEP (M.D. Fla.) (TPA)
                 2011
                 Commercial litigation. Testified at deposition and trial about party's computer
                 activity on day in question.

    Magenheimer v. Mission Petroleum Can-iers, Inc., Case No. 201700244 (TX 190th Dist.) (HaiTis)
          II     2018
          11     Personal Injury. Testified at deposition about analysis of call detail records and cell
                 phone data regarding phone activity at time of vehicle crash.

    Maldonado v. Clark, Case No. 2013-1308-CA (Fla. 5th Cir.) (Marion)
          Ill    2016
          ■      Personal Injury. Testified at deposition about analysis of call detail records and
                 driving logs.


                                                     19
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 28 of 42



                  Richard    Connor, Jr., Esq. ACE CCE CFCE             EnCE

    Nina Plastic Bags, Inc. v. Wikoff Color Corp. Of S.C., Case No. 2009-CA-009947-O (Fla. 9th Cir.)
    (Orange)
                   2010
           •       Commercial litigation. Testified at deposition and trial about examination of ink
                   dispensing computer and when and why ink was not dispensed properly.

    Otero v.     Wireless, Inc., Case No. 2014-CA-008740-O (Fla. 9th Cir.) (Orange)
                 2015
           II    Business litigation. Testified at deposition about examination about data loss.

    Paterson-Jones v. Kottwitz, Case No. 2013-CA-2900-09-G (Fla. 18th Cir.) (Seminole)
                  2016
           11     Medical malpractice. Testified at deposition about examination of medical records
                  and audit log.

    Perfumeland of Orlando, Inc. v. Fen-eira, Case No. 20 l 5-CA-007226-O (Fla. 9th Cir.) (Orange)
          ■      2016
          •      Business Litigation. Testified at deposition about examination of phone and
                 computer.

    Sapp v. Crane Rental Corp., Case No. 2012-CA-719 (Fla. 4th Cir.) (Nassau)
                  2014
           •      Personal Injury. Court appointed expert. Testified at deposition about examination
                  of iphone.

    Simonmed Imaging Florida LLC v. Drew Medical, Inc., Case No. 2014-CA-5486-O (Fla. 9th Cir.)
    (Orange)
           II   20] 6
           11   Business litigation. Testified at deposition about Raid an-ays and rebuilding and
                whether data was deleted.

    Soderstrom v. Soderstrom, Case No. 12-DR-566-02D-L (Fla. 18th Cir.) (Seminole)
           ■      2015
           •      Dissolution. Testified at deposition about examination of computers and email.

    Sowards v. Abern, Case No. 16-2013-CA-1828 (Fla. 4th Cir.) (Duval)
          II     2014
          •      Personal Injury. Testified at deposition about recovery of deleted user activity (text
                 messages, call logs) on Android phone.




                                                    20
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 29 of 42



                  Richard D. Connor, Jr., Esq. ACE CCE            DFCPEnCE

    Spradlin v. Ring Power Corp., Case No. 16-2014-CA-001165-XXXX-MA (Fla. 4th Cir.) (Duval)
           II      2015
           111     Personal Injury. Testified at deposition about metadata in Word files.

    State of Florida v. Ball, Case No. 2017-CF-430 (Fla. 5th Cir.) (Marion)
                   2019
            11     Criminal. Testified at deposition about phone extraction.

    State of Florida v. Barnett, Case No. f 12-028442 (Fla. 1 Ith Cir.) (Miami-Dade)
            Ill    2014
            11      Sexual exploitation. Testified at deposition about examination of alleged victim's
                    computer and iPhone.

    State of Florida v. Bennett, Case No. 49-2015-CF-003951 (Fla. 9th Cir.) (Osceola)
            II     2016
            111     Child pornography. Testified at deposition about examination and analysis of
                    computers.

    State of Florida v. Bilus, Case No. 01-201 0-CF-003931-A (Fla. 8th Cir.) (Alachua)
            II     2012
            111    Child pornography. Enticement of a minor. Testified at deposition about government
                   examination of computer and basis for search warrant.

    State of Florida v. Bilus, Case No. 01-201 0-CF-003588-A (Fla. 8th Cir.) (Alachua)
            Ill    2012
            11     Enticement of a minor. Testified at deposition about government examination of
                    computer and basis for search wanant.

    State of Florida v. Bracero-Reyes, Case No. 2017-CF-002100-A (Fla. 10th Cir.) (Polk)
                   2018
            11      Child Pornography. Testified at deposition about results of examination and analysis
                    of cell phone and about file metadata.

    State of Florida v. Butler, Case No. 48-2012-CF-011000-O (Fla. 9th Cir.) (Orlando)
            II     2014
                    Child Pornography. Testified at deposition about results of examination and analysis
                    of computers.

    State of Florida v. Ce1rnto, Case No. 17-CF-001433-A-OS (Fla. 9th Cir.) (Osceola))
            II     2017
            111     Child Pornography. Testified at deposition about results of examination and analysis
                    of computers.

                                                     21
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 30 of 42




                  Richard D. Connor, Jr., Esq. ACE          CFCE DFCP EnCE ICMDE

    State of Florida v. Collins, Case No. 14-CF-002024-A-OS (Fla. 9th Cir.) (Osceola)
            II      2015
            11      Child Pornogrnphy. Testified at deposition about results of examination and analysis
                    of computers.

    State of Florida v. Crawford, Case No. 2015-CF-003999-A000-XX (Fla. 10th Cir.) (Polk)
                    2017
            11      Child Pornography. Testified at deposition about results of examination and analysis
                    of computers.

    State of Florida v. Ferguson, Case No. 09-CF-006775-A-OR (Fla. 9th Cir.) (Orange)
                    2010
            ■       Child pornography. Testified at deposition regarding Limewire and user activity
                    downloading and playing cp.

    State of Florida v. Floyd, Case No. 48-2014-CF-009030-O (Fla. 9th Cir.) (Orange)
            ■       2015
            II     Other. Testified at deposition regarding   imagining and cloning.

    State of Florida v. Gionis, Case No. 2014-CF-000579-A (Fla. 18th Cir.) (Seminole)
                    2015
            11      Child pornography. Testified at deposition regarding results of examination and
                    analysis.

    State of Florida v. Guerrero, Case no. 58-2017-CF-8793-NC (Fla. 12th Cir.) (Sarasota)
            II      2018
            11     Child pornography. Testified at deposition regarding results of examination and
                   analysis.

    State of Florida v. Halbach, Case No. 2013-971-CF-A-W (Fla. 5th Cir.) (Marion)
            II     2014
                   Child pornography. Testified at deposition regarding results of examination and
                   analysis.

    State of Florida v. Hanis, Case No. 2016-CF-006793-A-O (Fla. 9th Cir.) (Orange)
                   2017
            Ill    Assault. Testified at deposition regarding exported   surveillance video.

    State of Florida v. Hill, Case No. 2015-CF-001786-A (Fla. 18th Cir.) (Seminole)
                    2016
                   Identity theft. Testified at deposition about car dealer's computer systems.
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 31 of 42



                  Richard     Connor, Jr., Esq.        CCE                 EnCE ICMDE

    State of Florida v. Langley, Case No. 2017-CF-009508-O (Fla. 9th Cir.) (Orange)
            II     2018
            11      Stalking. Testified at deposition about evidence of emails.

    State of Florida v. Lucius, Case No. 2015-CF-10571-A-OR (Fla. 9th Cir.) (Orange)
            Ill    2018
            111    Child pornography/sex with a minor. Testified at deposition about examination of
                   mobile phone, apps and settings.

    State of Florida v. Luna, Case No. 53-2012-CF-4889-0l (Fla. 10th Cir.) (Polk)
            Ill     2015
                    Enticement of a minor. Testified at deposition that computer examination showed
                    defendant was not predisposed toward minors.

    State of Florida v. Mayberry, Case No. 16-CF-000054-A-OS (Fla. 9th Cir.) (Osceola))
            Ill     2017
            11     Child pornography. Testified at deposition regarding results of examination and
                    analysis.

    State of Florida v. Mitchell, Case No. 48-2015-CF-009959-O (Fla. 9th Cir.) (Orange)
            ■       2016
            ■       Homicide. Testified at deposition about cell tower location data.

    State of Florida v. O'Hare, Case No. 20 l 5-CF-2233 (Fla. 5th Cir.) (Lake)
            ■      2017
            111    Child pornography. Testified at deposition regarding p2p software and networks, and
                   results of examination and analysis.

    State of Florida v. Pilacik, Case No. 2013-304567-CFDB (Fla. 7th Cir.) (Volusia)
           II      2014
           11      Child pornography. Testified at deposition regarding eMule, Eraser, and files alleged
                   to contain cp. State then offered plea to non-sex offense, no jail time, no sex offender
                   status.

    State of Florida v. Quinones, Case No. 2015-CF-002516-A (Fla. 5th Cir.) (Lake)
            ■       2018
            ■       Homicide. Testified at deposition about analysis of Call Detail Records (CD Rs).

    State of Florida v. Ragin, Case No. 05-20]4-CF-037982-AXXX-XX (Fla. 18th Cir.) (Brevard)
                    2016
            111    Child pornography. Testified at deposition about results of examination and analysis.


                                                     23
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 32 of 42



                  Richard     Connor, Jr., Esq.       CCE CFCE DFCP EnCE ICMDE

    State of Florida v. Reichert, Case No. 2007-CF-010491-A-O (Fla. 9th Cir.) (Orange)
            •       2011
            •       Child pornography. Testified at deposition about circumstances surrounding cp files.
                    All 138 counts dropped.

    State of Florida v. Rodriguez-Tones, Case No. 07-CF-2434 (Fla. 10 Cir.) (Polk)
                    2007
                    Enticement of a minor. Testified at deposition regarding internet chats and
                    examination of computer.

    State of Florida v. Scott, Case No. 14-CF-005144-A-OR (Fla. 9th Cir.) (Orange)
            •       2014
            •      Homicide. Testified at deposition about cell tower location data.

    State of Florida v. Serban, Case No. 10-CF-016985-A-OR (Fla. 9th Cir.) (Orange)
            •      2012
            •      Child pornography. Testified at deposition about downloading and accessing cp files.

    State of Florida v. Smith, Case No. 49-2014-CF-004158 (Fla. 9th Cir.) (Osceola)
            II      2016
                   Child pornography. Testified at deposition about eMule and cp files.

    State of Florida v. Sutter, Case No. 2006-CF-3669-0 (Fla. 9th Cir.) (Orange)
            ■       2007
            •      Insurance Fraud. Testified at deposition that computer data did not show fraud. Case
                    was dismissed.

    State of Florida v. Tavares, Case No. 48-2014-cf-014619-O/C (Fla. 9th Cir.) (Orange)
            ■       2015
                    Armed Robbery. Testified at deposition about file system and               metadata
                    regarding pictures from digital camera.

    State of Florida v. Taylor, Case No. 2014-CF-003600 (Fla. 9th Cir.) (Osceola)
            ■       2017
                    Child Pornography. Testified at deposition about examination and analysis of hard
                   drives.

    State of Florida v. Tibbetts, Case No. 48-2016-CF-011475-O (Fla. 9th Cir.) (Orange)
            II      2018
            •       Sexual Activity with a Child. Testified at deposition about examination and analysis
                    of cell phone data.


                                                     24
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 33 of 42



                  Richard D. Connor, Jr., Esq. ACE CCE CFCE             EnCEICMDE

    State of Florida v. Underwood, Case No. 16CF00496 (Fla. 2d Cir.) (Leon)
            II      2018
            ■       Child Pornography. Testified at deposition about examination and analysis of hard
                    drives.

    State of Florida v. Walker, Case No. 48-2011-CF-015224-O (Fla. 9th Cir.) (Orange)
            II      2014
            ■       Child Pornography. Testified at deposition about examination and analysis of
                    defendant's hard drives.

    State of Florida v. Walker, Case No. 13-000235CF (Fla. 20th Cir.) (Collier)
            ■       2015
            11      Armed Robbery. Testified at deposition about examination of cell phones and
                    Facebook data.

    State of Florida v. Youngman, Case No. CF-17-1268-XX (Fla. 10th Cir.) (Polk))
            II      2018
            11      Child Pornography. Testified at deposition about examination of computers and
                   bittorrent.

    Total Marketing Technologies, Inc. v. Angel Medflight Worldwide Air Ambulance Services, LLC,
    Case No. 8: 10-cv-02680-VMC-TBM (M.D. Fla.) (TPA)
           II      2012
           ■       Commercial litigation. Testified at deposition about document metadata.




                                                   25
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 34 of 42



                  Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    AFFIDAVIT / REPORT TESTIMONY

    Aerodynamics Inc. v. Caesars Entertainment Operating Co., Inc., Case No. 2: l 5-cv-1344-JAD-PAL
    (D. Nev.)
           ■     2016
           11    Business litigation. Testified by affidavit about e-discovery process and problems
                 encountered.

    Akers v. Parkview Healthcare LLC, Case No. 16-CI-684 (Ky. Cir.) (Pike)
           ■      2018
           11     Personal injury. Testified by affidavit about process of searching emails.

    Astaphan v. Ranger Construction Industries, Inc., Case No. CACE-15-012992 (Fla. 17th Cir.)
    (Broward)
           II    2016
           11    Personal fojury. Testified by affidavit about ability to examine email systems and to
                 search, locate, and produce relevant emails.

    Balearia Caribbean LTD., Corp. v. Calvo, Case No. 16-23300-CIV-WILLIAMS (S.D. Fla.)
           ■      2018
           ■      Former employee. Testified by report about examination of former employee's
                  computer.

    Benz Research and Development Corp. v. Ebrahimpour, Case No. 201 l-CA-004732-NC (Fla. 12th
    Cir.) (Sarasota)
            II      2011,2012,2014
            11      Commercial litigation/IP theft. Testified by affidavit as to whether former employee
                    copied company files before leaving, and if he did how they could be securely
                    deleted, and about fom1at date ofHFSX volume.

    Bjerke as Personal Representative ofEstate of Thora A. Mercer-Bjerke v. Dr. Alphonse R. Tribuiani,
    P.A., Case No. 2015-CA- 001078 (Fla. 20th Cir.) (Collier)
            II     2016
            ■      Medical malpractice. Testified by affidavit about need to examine health care
                   facility's computers to determine when particular note was entered.

    Brevard Land Materials, Inc. v. Boruch-David, LLC, Case No.05-2013-CA-025901 (Fla. 18th Cir.)
    (Brevard)
           II    2014
           11    Business litigation. Testified by affidavit about need to examine original data rather
                  than party's unverified summary of that data.


                                                    26
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 35 of 42



                   Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    Butler & Hosch,      v. Durham, Case No. 13-12795 (TX 298th Dist.) (Dallas)
           II    2014
           11    Business litigation. Testified by affidavit about need to examine defendants' personal
                 devices.

    Christine Taylor, as Administrator of the Estate of Underwood v Adventist Health System/Sunbelt,
    Inc. d/b/a Florida Hospital Heartland Medical Center Lake Placid, Case No. GC 2013-665 (Fla. l 0th
    Cir.) (Highlands)
            II      2013
            1111    Medical malpractice. Testified by affidavit about results of forensic examination of
                    computer as to whether faxes were received.

    Claxon v. Bob Monnig Industries, Inc., Case No. 1516-CV-01765 (KS Cir. Ct.) (Jackson)
                  2015
                  Personal Injury. Testified by affidavit about need to examine mobile phone data '
                  without disclosing personal or privileged data.

    Demella v.       Case No. CACE 12028526 (Fla. 7th Cir.) (Broward)
            1111   2014
            Ii     Personal Injury. Testified by affidavit about efforts to locate data responsive to
                   discovery requests.

    Diacona v. The Ottawa Cooperative Association, Case No. 15 CV 146 (Kan. 6th Cir.) (Miami)
            II     2016
            11     Personal Injury. Testified by affidavit about need to preserve phone until data is
                   extracted.

    Digital Assurance Certification, LLC v. Pendolino, Case No. 6: 17-cv-72-Orl-3 l TBS (M.D. Fla.)
    (ORL)
            II    2018
            11    Former employee. Testified by affidavit about need to examine forensic image of
                  former employee's computer.
            11    Reported at Digital Assurance Cert?fkation, LLC v. Pendolino, Case No.
                  6:17-cv-72-Orl-31TBS (M.D. Fla.) (January 10, 2019

    Dohertyv. Butz, Case No. 48-2014-CA-12768-O (Fla. 9th Cir.) (Orange)
                 2014
          111    Fonner employee. Testified by affidavit about results of examination concerning data
                 transfen-ed to usb devices.




                                                     27
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 36 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE CFCE                EnCEICMDE

   ECO Construction and Maintenance Management,             v. Seye, Case No.2013-CA-003135-1
   (Fla. 18th Cir.) (Seminole)
           ■       2015
           •       Business Litigation. Testified by affidavit about metadata.

    Exxelia Dearborn, Inc. v. B_ _ _ , Case No. 2016-CA-001455-16-W (Fla. 18th Cir.) (Seminole)
                  2016
           11     Former employee. Testified by affidavit about examination and analysis of media.

    Exxelia USA Holdings, Inc. v. Malkani, Case No. 2015-31044-CICI (Fla. 7th Cir.) (Volusia)
           II    2016
                 Business Litigation. Testified by affidavit about difficulty of searching for requested
                 data.

    Fluid Energy Group Ltd. v. Heartland Energy Group, Ltd., Case No. 20282/RD (ICC)
           II     2015
           •      Business arbitration. Testified by report about metadata.

    Hernandez v. Sharn1a, Case No. 2017-CA-003559 (Fla. 10th Cir.) (Polk)
          II      2018
          •       Personal injury. Testified by affidavit about authentication of web pages from the
                  Internet Archive Wayback Machine.

    Jasper Contractors, Inc. v. Heritage Construction & Roofing, Inc., Case No. 16-2016-CA-1497 (Fla.
    9th Cir.) (Osceola)
                   2018
                   Business litigation. Testified by affidavit about examination of cell phones, including
                   whether they were reset or wiped.

    Kanter v. Kanter, Case No. 15-004139 (Fla. 17th Cir.) (Broward)
                  2017
           •      Family law. Testified by affidavit about forensic imaging to preserve data.

    Landings WH Partners, LLC v. The City of Winter Haven, Florida, Case No.2013CA-003664 (Fla.
    10th Cir.) (Polk)
           ■       2014
           ■       Business litigation. Testified by affidavit regarding recovery of text messages from
                   mobile devices.




                                                      28
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 37 of 42



                  Richard D. Connor, Jr., Esq. ACE                       EnCEICMDE

    Larkin v. Larkin, Case No. 2013-DR-017438-O (Fla. 9th Cir.) (Orange)
           II      2014
           111     Family law. Testified by affidavit regarding creating backups of social media data
                   and iOS devices.

    Massey Services, Inc. v. Harlan, Case No. 18-A09133-l (Ga. Sup. Ct.) (Gwinnett)
          111    2019
                 Former employee. Testified by affidavit about examination of former employee's
                 computer.

    Mitchell v. Hunt, Case No. 8:15-cv-2603-T-23TGW (M.D. Fla.) (Tampa)
           II     2016
           11     Theft. Testified by report about examination of metadata.

    Molto Gourmet, LLC v. Latkowski, Case No. 48-2014-CA-169-O (Fla. 9th Cir.) (Orange)
           •    2014
           ■    Business litigation. Testified by affidavit regarding results of examination.

    Moneycorp, Inc. v. Orb, Inc., Case No. 01 1400 002 556 (AAA)
          II     2015
          •       Business litigation. Testified by report about examination of sql databases.

    Silver v. G2, LLC., et al, Case No. 6:10-cv-1207-Orl-28KRS (M.D. Fla.) (ORL)
            II     201 J
            11     Commercial litigation. Testified by affidavit regarding forensic imaging of data.

    Skybolt Aeromotive C011J. v. Milspec Products, Inc., Case No. 5: l 6-cv-616-Oc-30PRL (M.D. Fla.)
    (Ocala)
                 2017
            11   Business litigation. Testified by affidavit about file metadata.

    Spradlin v. Ring Power Corp., Case No. 16-2014-CA-001165-XXXX-MA (Fla. 4th Cir.) (Duval)
           II      2015
           •       Personal Injury. Testified by affidavit about metadata in Word files.

    State of Florida v. Bock, Case No. 312007CF000482A (Fla. 19th Cir.) (Indian River)
                    2008
            •       Fraud. Testified by affidavit about authenticity of computer data.

    State of Florida v. Cole, Case No. 48-2010-CF-010370-O (Fla. 9th Cir.) (Orange)
                   2010
            ■      Testified by affidavit regarding fair market value of computer.

                                                    29
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 38 of 42



                   Richard     Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    State of Florida v. Collins, Case No. 2006 CF 001156 (Fla. 7th Cir.) (Flagler)
            ■       2008
                    Enticement of a minor. Testified by affidavit and at hearing regarding internet chats.

    State of Florida v. Crawford, Case No. 2015-CF-003999-AOOO-XX (Fla. 10th Cir.) (Polk)
            ■      2017
            ■       Child Pornography. Testified by affidavit about undercover ton-ent investigation.

    State of Florida v. Finnell, Case No. 59-2009-CF-000215A (Fla. 18th Cir.) (Seminole)
            II     2009
            ■      Check fraud. Testified by affidavit whether forged check was created on a computer.

    State of Florida v. Halbach, Case No. 2013-971-CF-A-W (Fla. 5th Cir.) (Marion)
                    2014
            11      Child pornography. Filed rep01i regarding lack of evidence support certain counts in
                    indictment, seven of eleven counts dismissed by state.

    State of Florida v. Mora, Case No. 13-2010-CF-014555-0001-XX (Fla. 11th Cir.) (Miami-Dade)
            ■       2013
            ■       Child pornography. Testified by affidavit about circumstances regarding files alleged
                   to contain cp.

    State of Florida v. Peterson, Case No. 201        1990 (Fla. 1st Cir.) (Santa Rosa)
                    2018
            11      Violation of Probation. Testified by affidavit about examination of cell phone and
                    user activity.

    State of Florida v. Pilacik, Case No. 2013-304567-CFDB (Fla. 7th Cir.) (Volusia)
                    2014
                    Child pornography. Testified by affidavit that defendant did not run wiping software
                    to destroy evidence when search wanant executed.

    State of Florida v. Reyes, Case No. 2006 CF 001138 (Fla. 7th Cir.) (Flagler)
            ■       2008
                    Enticement of a minor. Testified by affidavit and at hearing regarding internet chats.

    State of Florida v. Roberts, Case No. CF06-007871-XX (Fla. 10th Cir.) (Polk)
            II      2007
            11      Child pornography. Testified by affidavit regarding circumstances surrounding
                    alleged cp files. Defendant accepted plea to unspecified computer crime, no jail time
                    and no sexual predator status.


                                                      30
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 39 of 42




                  Richard     Com1or, Jr., Esq. ACE CCE CFCE DFCP               ICMDE

    Stirling International Realty, Inc. v. Soderstrom, Case No. 6: l 4-CV-1109-ORL-40TBS (M.D. Fla.)
    (ORL)
             II     2015
             11     Business litigation. Testified by report about examination of computers and email.

    Synthes, Inc. v. Kobakof, Case No. l l-cv-07422-PBT (E.D. Pa.) (PHIL)
           II       2012
           •        Commercial litigation. Testified by affidavit regarding files allegedly deleted by
                    former employee and need to examine forensic image of computer to determine if
                    former employee took corporate data.

    Trial Practices, Inc. v. Antaramian, Case No. 06-05366 (Fla. 13th Cir.) (Hillsborough)
            II      201 J
            11      Commercial litigation. Testified by affidavit and at hearing regarding data produced
                    and not produced during discovery.

    United States v. Barona-Bravo, Case No. 8:14-CR-394-T-24-AEP (M.D. Fla.) (TPA)
                   2015
                   Drugs. Testified by affidavit regarding thumbnails on a Blackberry, including
                   metadata.

    United States v. Giovanetti Case No. 8:07-CR-295-T-27MAP (M.D. Fla.) (ORL)
           II      2008
           11      Bank fraud. Testified by affidavit regarding authenticity of documents and files.

    United States v. Gruber, Case No. 6:2010-cr-00323 (M.D. Fla.) (ORL)
           II      2011
           11      Child pornography. Testified by afiidavit regarding circumstances surrotmding cp
                   files and user activity.

    United States v. Heffield, Case No. 6:2013-cr-00067 (M.D. Fla.) (ORL)
           II      2014
           11      Child pornography. Testified by report at sentencing hearing about what was, and
                   was not, on defendant's computer, and his interests based on his computer activity.

    United States v. Hurwitz, Case No. 6:2006-cr-00226 (M.D. Fla.) (ORL)
           II      2007
           11      Unauthorized computer access. Testified by affidavit about defendant's computer
                   activity and ability to recreate or retrieve deleted data.




                                                     31
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 40 of 42



                Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

                                    FORENSIC TRAINING

    COMPUTER FORENSICS TRAINING                                            October 10-14, 2005
          11    New Technologies, Inc.

    SANSFOR610: REVERSEENGINEERINGMALWARE                                   January 14-18, 2011
          ■     SANS

    ADVANCED INTERNET EXAMINATIONS                                          January 27-31, 2011
          ■     Guidance

    CEIC 2011                                                                  May 15-18, 2011
          ■     What's New in Windows Forensics
          ■     Cloud Storage Forensics: A Case Study and Research on Identifying File Transfers
          11    Super Timeline Analysis and Case Studies
          11    Images and dm-crypt and LVM2. Oh my!
          ■     Decoding Prefetch Files
          ■     Tracing IP Addresses
          11    File Identification and Recovery Using Block- Based Hash Analysis
          11    Forensic Analysis of Outlook Web Access
          ■     Raw Data Carving

    LANTERN FIRST RESPONDER                                                     October 9, 2012
          ■      Katana Forensics

    KATANA IOS/MACOSX LABORATORY FORENSICS                                  October 10-11, 2012
          ■     Katana Forensics

    X-WAYS FORENSICS                                                     November 26-29, 2012
          ■     X-Ways

    X-WAYS FORENSICS- MEMORY FORENSICS                                      November 30, 2012
          ■     X-Ways

    CELLEBRITE ULTIMATE UFED LOGICAL AND PHYSICAL CERTIFICATION                 April 9-11, 2013
          ■     Digital Shield (Joe Church)

    ANALYSIS Al\'D CORRELATION OF MACINTOSH LOGS                                  April 28, 2013
           ■    SANS




                                                33
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 41 of 42




                  Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    CEIC   2013                                                             May 19-22, 2013
           ■      Living Dangerously - Malware Analysis
           ■      NTFS Logfile Forensics
           •      Examining Volume Shadow Copies -The Easy Way
           •      Following an Intrusion Through a Microsoft Operating System (Automated and
                  Manual)
           ■      Offensive Digital Forensics
           •      Custom Analysis with EnCase v7
           11     Advanced Reporting
           ■      Mac OS X - Delving A Little Deeper
           ■      SSD Forensics
           •      Making the Most of EnCase Processor
           ■      When Macs Get Hacked

    MACINTOSH FORENSIC E:XAMINERS TRAINING                                  May 11-15, 2015
           ■      IACIS
           ■      Sumuri (Steve Whalen)

    REVERSE ENGINEERING MAC MALWARE                                             July 21,2015
           II     SANS

    X-WAYS FORENSICS                                                   December 12-15, 2016
           ■      X-Ways

    APPLIED COMPUTER FORENSICS                                             APRIL 23-27, 2018
           II     IACIS

    BUILDING YOUR ANDROID APPLICATION TESTING TOOLBOX                    NOVEMBER 17, 2018
           II     SANS

    MOBILE DEVICE FORENSICS                                                       FALL 2018
           ■      IACIS




                                               34
Case 9:18-cr-80166-DMM Document 56 Entered on FLSD Docket 03/13/2019 Page 42 of 42




                Richard D. Connor, Jr., Esq. ACE CCE CFCE DFCP EnCE ICMDE

    ORANGE COUNTY BAR ASSOCIATION BENCH BAR CONFERENCE                              April 2016
         "Picking a Jury in the 21st Century"
         "Recent Rule Changes in e-Discovery: The Amendments to the
         Federal Rules of Civil Procedure that Took Effect December 1, 2015"
         "Privacy Law Update"

    ENHANCING SAFETY: OFFENDER EVALUATION AND TREATMENT
    IN THE INTERNET AGE                                                             April 2016
         2016 Florida A TSA Annual Conference
         "Internet Use for Offenders: Opportunities and Pitfalls"

    DEFENDER SUMMER SCHOOL 2016                                                   August 2016
         Robert Wesley, Public Defender, Ninth Judicial Circuit and the
         Central Florida Association of Criminal Defense Lawyers
         "The Role of Digital Forensics In Cyber Crime Cases"

    LAW AND TECHNOLOGY SEMINAR                                                    January 2017
         Florida Association of Criminal Defense Lawyers
         "The Role of Digital Forensics In Cyber Crime Cases"

    ADVANCED FEDERAL PRACTICE 2017                                               March 2017
         Florida Bar Continuing Legal Education Committee and Criminal Law Section
         "Defenses for Sentencing in Child Pornography Cases Usi11g
         Newly Amended Sentencing Guidelines and Expert Testimony"

    LAW AND TECHNOLOGY SEMINAR                                                    February 2018
          Florida Association of Criminal Defense Lawyers
          "Cell Phone Forensics for the Criminal Defense Lawyer - What you need to know"

    9TH CIRCUIT PUBLIC DEFENDER SPRING TRAINING                                    March 2019
          Ninth Circuit Public Defender
          "Understanding Electronically Stored Information in Criminal Law"




                                                 36                                 2019-03-08
